In a medical malpractice action, plaintiff appeals from (1) an order of the Supreme Court, Westchester County, dated March 26, 1980, which granted defendants’ motion to dismiss the complaint on the ground that it was time barred by the applicable Statute of Limitations, and (2) the judgment entered thereon on May 28, 1980. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed, without costs or disbursements (see Merced v New York City Health & Hosps. Corp., 44 NY2d 398, 414-415; McKnight v New York City Health & Hosps. Corp., 70 AD2d 587). Damiani, J. P., Titone, Cohalan and Weinstein, JJ., concur.